 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is effective as of
February 1, 2016 (the “Effective Date”), by and between Jeffrey Knapp
(“Executive”) and Aimmune Therapeutics, Inc. (the “Company”).

Whereas, the Company desires to employ Executive as its Chief Operating Officer,
and Executive desires to serve in such capacity, pursuant to the terms and
conditions set forth in this Agreement.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

1.1. “Board” means the Board of Directors of the Company.

1.2. “Cause” means any of the following events:

(a) Executive’s theft, dishonesty or falsification of any employment or Company
records that is non-trivial in nature;

(b) Executive’s malicious or reckless disclosure of the Company’s confidential
or proprietary information or any material breach by Executive of his
obligations under the Employee Proprietary Information and Inventions Agreement;

(c) the conviction of the Executive of a felony (excluding motor vehicle
violations) or the commission of gross negligence or willful misconduct, where a
majority of the non-employee members of the Board reasonably determines that
such act or misconduct has (i) seriously undermined the ability of the Board or
management of the Company to entrust Executive with important matters or
otherwise work effectively with Executive, (ii) substantially contributed to the
Company’s loss of significant revenues or business opportunities, or (iii)
significantly and detrimentally affected the business or reputation of the
Company or any of its subsidiaries; and/or

(d) the willful failure or refusal by Executive to follow the reasonable and
lawful directives of the Board, provided such willful failure or refusal
continues after Executive’s receipt of reasonable notice in writing of such
failure or refusal and a reasonable opportunity of not less than 30 days to
correct the problem.

 

--------------------------------------------------------------------------------

 

For the purpose of this Agreement, no act, or failure to act, shall be
considered “willful” unless undertaken by Executive with an absence of good
faith that this act, or failure to act, was in the best interests of the
Company.

1.3. “Change in Control” shall have the meaning set forth in the Company’s 2015
Equity Incentive Award Plan, as may be amended from time to time; provided, that
such transaction must also constitute a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5).

1.4. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

1.5. “Code” means the Internal Revenue Code of 1986, as amended.

1.6. “Company” means Aimmune Therapeutics, Inc. or any successor thereto.

1.7. “Covered Termination” means (a) an Involuntary Termination Without Cause or
(b) a voluntary termination for Good Reason, in either case, provided that such
termination also constitutes a Separation from Service.

1.8. “Employee Proprietary Information and Inventions Agreement” means that
certain Employee Proprietary Information and Inventions Agreement by and between
Executive and the Company, dated February 1, 2016

1.9. “Good Reason” means any of the following are undertaken without Executive’s
prior written consent: (a) a material diminution in Executive’s authority,
duties, or responsibilities which substantially reduces the nature or character
of Executive’s position with the Company; (b) a material reduction by the
Company of Executive’s Base Salary (as defined in Section 3.1 below) as in
effect immediately prior to such reduction; (c) a relocation of Executive’s
principal office to a location that increases Executive’s one-way commute by
more than thirty-five (35) miles, provided, that, for the avoidance of doubt,
reasonable required travel by Executive on the Company’s business shall not
constitute a relocation; or (d) any material breach by the Company of any
provision of this Agreement.  Notwithstanding the foregoing, Executive’s
resignation shall not constitute a resignation for “Good Reason” as a result of
any event described in the preceding sentence unless (A) Executive provides
written notice thereof to the Company within thirty (30) days after the first
occurrence of such event, (B) to the extent correctable, the Company fails to
remedy such circumstance or event within thirty (30) days following the
Company’s receipt of such written notice and (C) the effective date of
Executive’s resignation for “Good Reason” is not later than thirty (30) days
after the expiration of the Company’s cure period under subclause (B).

1.10. “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company other than for Cause.  The termination of Executive’s
employment as a result of Executive’s death or inability to perform the
essential functions of his job due to disability will not be deemed to be an
Involuntary Termination Without Cause.

1.11. “Separation from Service” means Executive’s termination of employment
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).

2

--------------------------------------------------------------------------------

 

ARTICLE II

EMPLOYMENT BY THE COMPANY

2.1. Position and Duties.  Subject to terms set forth herein, Executive shall be
an employee of the Company as of the Effective Date, shall serve in an executive
capacity and perform such duties as are customarily associated with the position
of Chief Operating Officer and such other duties as are assigned to Executive by
the Company’s Chief Executive Officer.  Commencing on the Effective Date and
during the term of Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention (except for vacation periods and reasonable periods of
illness or other incapacities permitted by the Company’s general employment
policies or as otherwise set forth in this Agreement) to the business of the
Company.  

2.2. Employment at Will.  Both the Company and Executive shall have the right to
terminate Executive’s employment with the Company at any time, with or without
cause, and with or without prior notice.  Upon certain terminations of
Executive’s employment with the Company, Executive may become eligible to
receive the severance benefits provided in Article IV of this Agreement.

2.3. Employment Policies.  The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

ARTICLE III

COMPENSATION

3.1. Base Salary.  As of the Effective Date, Executive shall receive for
services to be rendered hereunder an annual base salary of $375,000 (“Base
Salary”), payable on the regular payroll dates of the Company (but no less often
than monthly), subject to increase in the sole discretion of the Board or a
committee of the Board.

3.2. Annual Bonus.  For each calendar year ending during the term of Executive’s
employment, Executive shall be eligible to receive an annual performance bonus
(the “Annual Bonus”) targeted at thirty five percent (35%) of Base Salary (the
“Target Bonus”), on such terms and conditions determined by the Board or a
committee of the Board.  The actual amount of any Annual Bonus (if any) will be
determined in the discretion of the Board or a committee of the Board and will
be (a) subject to achievement of any applicable bonus objectives and/or
conditions determined by the Board or a committee of the Board, (b) subject to
Executive’s continued employment with the Company through the end of the
applicable calendar year to which such Annual Bonus relates, and (c) payable to
Executive during the year following the end of the applicable calendar year at
the same time as bonuses for other Company executives are paid generally, but in
no event later than March 15th of the year following the year to which such
Annual Bonus relates. Any Annual Bonus earned during the initial year of
employment shall be pro-rated for the partial year of service.

3

--------------------------------------------------------------------------------

 

3.3. Standard Company Benefits.  During the term of Executive’s employment,
Executive shall be entitled to all rights and benefits for which Executive is
eligible under the terms and conditions of the standard Company benefits and
compensation practices that may be in effect from time to time and are provided
by the Company to its executive employees generally.  Notwithstanding the
foregoing, this Section 3.3 shall not create or be deemed to create any
obligation on the part of the Company to adopt or maintain any benefits or
compensation practices at any time.

3.4. Equity Awards. Following the Effective Date, Executive will be eligible to
receive stock options and other equity incentive grants as determined by the
Board or a committee of the Board in its sole discretion.

ARTICLE IV

SEVERANCE AND CHANGE IN CONTROL BENEFITS

4.1. Severance Benefits.  Upon Executive’s termination of employment, Executive
shall receive any accrued but unpaid Base Salary and other accrued and unpaid
compensation, including any accrued but unpaid vacation and Annual Bonus that
has been earned with respect to any calendar year ending prior to Executive’s
termination date, but remains unpaid as of the date of the termination.  If the
termination is due to a Covered Termination, provided that Executive delivers an
effective general release of all claims against the Company and its affiliates
in a form acceptable to the Company (a “Release of Claims”) that becomes
effective and irrevocable within sixty (60) days following the Covered
Termination, Executive shall also be entitled to receive the severance benefits
described in Section 4.1(a) or (b), as applicable.

(a) Covered Termination Not Related to a Change in Control.  If Executive’s
employment terminates due to a Covered Termination which occurs more than three
(3) months prior to a Change in Control or more than twelve (12) months after a
Change in Control, Executive shall receive the following:

(i) An amount equal to nine (9) months of Executive’s Base Salary payable in
substantially equal installments in accordance with the Company’s normal payroll
policies, less applicable withholdings, with such installments to commence on
the first payroll date following the date on which the Release of Claims becomes
effective and irrevocable (such payroll date not to be later than the sixtieth
(60th) day following the date of the Covered Termination).

(ii) If Executive elects to receive continued healthcare coverage pursuant to
the provisions of COBRA, the Company shall directly pay, or reimburse Executive
for, the premium for Executive and Executive’s covered dependents through the
earlier of (i) the nine (9) month anniversary of the date of Executive’s
termination of employment and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s).  Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover Executive under its
group health plans without penalty under applicable law (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal

4

--------------------------------------------------------------------------------

 

to each remaining Company subsidy shall thereafter be paid to Executive in
substantially equal monthly installments. After the Company ceases to pay
premiums pursuant to this Section 4.1(a)(ii), Executive may, if eligible, elect
to continue healthcare coverage at Executive’s expense in accordance the
provisions of COBRA.

(iii) Each outstanding equity award, including, without limitation, each stock
option, restricted stock unit award and restricted stock award, held by
Executive shall automatically become vested and, if applicable, exercisable and
any forfeiture restrictions or rights of repurchase thereon shall immediately
lapse, in each case, with respect to that number of shares that would have
vested and, if applicable, become exercisable in the six (6) months immediately
following Executive’s Covered Termination had Executive’s employment continued
during such six (6) month period.  In addition, each stock option held by
Executive as of the date of Executive’s Covered Termination shall remain
exercisable until the earlier of (A) the first anniversary of the date of
Executive’s Covered Termination or (B) the original expiration date of the stock
option.

(b) Covered Termination Related to a Change in Control.  If Executive’s
employment terminates due to a Covered Termination that occurs within three (3)
months prior to a Change in Control or during the twelve (12) month period
commencing on a Change in Control, Executive shall receive the following:

(i) Executive shall be entitled to receive an amount equal to the sum of: (i)
Executive’s Base Salary and (ii) Executive’s Target Bonus, in each case, at the
rate in effect immediately prior to Executive’s termination of employment,
payable in a cash lump sum, less applicable withholdings, as soon as
administratively practicable following the date on which the Release of Claims
becomes effective and, in any event, no later than the sixtieth (60th) day
following the date of the Covered Termination.

(ii) If Executive elects to receive continued healthcare coverage pursuant to
the provisions of COBRA, the Company shall directly pay, or reimburse Executive
for, the premium for Executive and Executive’s covered dependents through the
earlier of (i) the twelve (12) month anniversary of the date of Executive’s
termination of employment and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s).  Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover Executive under its
group health plans without penalty under applicable law (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this Section 4.1(b)(ii), Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA.

5

--------------------------------------------------------------------------------

 

(iii) Each outstanding equity award, including, without limitation, each stock
option and restricted stock award, held by Executive shall automatically become
vested and, if applicable, exercisable and any forfeiture restrictions or rights
of repurchase thereon shall immediately lapse, in each case, with respect to one
hundred percent (100%) of the shares subject thereto.  In addition, each stock
option held by Executive as of the date of Executive’s Covered Termination shall
remain exercisable until the earlier of (A) the first anniversary of the date of
Executive’s Covered Termination or (B) the original expiration date of the stock
option.  

4.2. 280G Provisions.  Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.  The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive.  Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.  Any reduction in payments and/or benefits pursuant to
this Section 4.2 will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits payable to Executive.

4.3. Section 409A.

(a) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code which would
subject Executive to a tax obligation under Section 409A of the Code, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six- month period measured from the date of
the Executive’s Separation from Service or (ii) the date of Executive’s
death.  Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 4.3(a) shall be paid in a
lump sum to Executive, and any remaining payments due under the Agreement shall
be paid as otherwise provided herein.

6

--------------------------------------------------------------------------------

 

(b) Any reimbursements payable to Executive pursuant to the Agreement shall be
paid to Executive no later than 30 days after Executive provides the Company
with a written request for reimbursement, and to the extent that any such
reimbursements are deemed to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (i) such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred, (ii) the amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and (iii) Executive’s right to such payments or reimbursement
shall not be subject to liquidation or exchange for any other benefit.

(c) For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive installment payments under the Agreement shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment.

4.4. Mitigation.  Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.

ARTICLE V

PROPRIETARY INFORMATION OBLIGATIONS

5.1. Agreement.  Executive agrees to abide by the Employee Proprietary
Information and Inventions Agreement.

5.2. Remedies. Executive’s duties under the Employee Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement in accordance with its
terms.  Executive acknowledges that a remedy at law for any breach or threatened
breach by Executive of the provisions of the Employee Proprietary Information
and Inventions Agreement, as well as Executive’s obligations pursuant to Section
6.2 and Article 7 below, would be inadequate, and Executive therefore agrees
that the Company shall be entitled to seek injunctive relief in case of any such
breach or threatened breach.

ARTICLE VI

OUTSIDE ACTIVITIES

6.1. Other Activities.

(a) Except as otherwise provided in Section 6.1(b), Executive shall not, during
the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor, unless he obtains the prior written consent of the Board.

7

--------------------------------------------------------------------------------

 

(b) Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder.  In addition, Executive shall be allowed to serve as a member
of the board of directors of up to two (2) other for-profit entities at any time
during the term of this Agreement, so long as such service does not materially
interfere with the performance of Executive’s duties hereunder; provided,
however, that the Board, in its discretion, may require that Executive resign
from one or both of such director positions if it determines that such
resignation(s) would be in the best interests of the Company.

6.2. Competition/Investments.  During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which are known by Executive to compete directly with the Company, throughout
the world, in any line of business engaged in (or planned to be engaged in) by
the Company; provided, however, that anything above to the contrary
notwithstanding, Executive may own, as a passive investor, securities of any
competitor corporation, so long as Executive’s direct holdings in any one such
corporation do not, in the aggregate, constitute more than 1% of the voting
stock of such corporation.

ARTICLE VII

NONINTERFERENCE

In addition to Executive’s obligations under the Employee Proprietary
Information and Inventions Agreement, Executive shall not for a period of
one (1) year following Executive’s termination of employment for any reason,
either on Executive’s own account or jointly with or as a manager, agent,
officer, employee, consultant, partner, joint venturer, owner or stockholder or
otherwise on behalf of any other person, firm or corporation, directly or
indirectly solicit or attempt to solicit away from the Company any of its
officers or employees or offer employment to any person who is an officer or
employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Article 7.  Executive also agrees not to harass or disparage
the Company or its employees, clients, directors or agents, and the Company
hereby agrees not to, and to instruct its officers and directors not to, harass
or disparage Executive. The provisions of this Article 7 shall survive the
termination of Executive’s employment with the Company and shall be fully
enforceable thereafter.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Article 7 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

8

--------------------------------------------------------------------------------

 

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company’s books and records.

8.2. Tax Withholding.  Executive acknowledges that all amounts and benefits
payable under this Agreement are subject to deduction and withholding to the
extent required by applicable law.

8.3. Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.4. Waiver.  If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

8.5. Complete Agreement.  This Agreement, together with the Employee Proprietary
Information and Inventions Agreement, constitutes the entire agreement between
Executive and the Company and is the complete, final, and exclusive embodiment
of their agreement with regard to this subject matter, and will supersede all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect to the subject matter
hereof, including, without limitation, that any offer letter with the Company
and any promise of change in control or severance protection.  This Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein or therein, and cannot be modified or amended except
in a writing signed by Chief Executive Officer of the Company and Executive.

8.6. Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

8.7. Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

8.8. Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of the Company.

9

--------------------------------------------------------------------------------

 

8.9. Arbitration.  Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation (each, a “Claim”) shall be resolved solely and exclusively by
final and binding arbitration held in San Mateo County, California through
Judicial Arbitration & Mediation Services (“JAMS”) in conformity with the
then-existing JAMS employment arbitration rules and California law.  The
arbitrator shall: (a) provide adequate discovery for the resolution of the
dispute; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the
award.  However, nothing in this section is intended to prevent either party
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration.  The Company shall bear the costs of any
such arbitration.  Executive and the Company understand that by agreement to
arbitrate any Claim pursuant to this Section 8.9, they will not have the right
to have any Claim decided by a jury or a court, but shall instead have any Claim
decided through arbitration.  Executive and the Company waive any constitutional
or other right to bring claims covered by this Agreement other than in their
individual capacities.  Except as may be prohibited by applicable law, the
foregoing waiver includes the ability to assert claims as a plaintiff or class
member in any purported class or representative proceeding.  

8.10. Executive Acknowledgement.  Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

8.11. Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.

[Signature page follows]

 

10

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

 

AIMMUNE THERAPEUTICS, INC.

 

 

By:

/s/ Stephen G. Dilly

 

Stephen G. Dilly, M.B.B.S., Ph.D.

 

President and Chief Executive Officer

 

Accepted and Agreed:

 

/s/ Jeff Knapp

 

Jeffrey knapp

 

 

 